Citation Nr: 1216950	
Decision Date: 05/11/12    Archive Date: 05/24/12

DOCKET NO.  09-01 748	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Chicago, Illinois


THE ISSUE

Entitlement to an initial compensable rating for allergic rhinitis.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Brian J. Milmoe, Counsel


INTRODUCTION

The Veteran served on active duty from February 1995 to March 2006.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a rating decision entered in September 2006 by the Department of Veterans Affairs (VA) Regional Office (RO) in Chicago, Illinois, granting service connection for allergic rhinitis and assigning a 0 percent rating therefor, effective from March 9, 2006.  

This matter is REMANDED to the RO via the VA's Appeals Management Center (AMC) in Washington, DC.  VA will notify the Veteran in the event that further action on her part is necessary.  


REMAND

The Veteran contends that an initial compensable rating is warranted for her allergic rhinitis on the basis of nasal polyps and obstruction of the nasal passages.  She specifically directs the Board's attention to the report of computed axial tomography, i.e., a CAT scan, taken in May 2007, findings from which identified, among other things, a soft tissue density in the anterior-lateral-superior right maxillary sinus representing either a polyp or retention cyst.  Clinical findings, to include those obtained by VA medical examinations in 2006 and 2010, neither prove nor disprove the existence of one or more nasal polyps, and remand for further VA examination to determine whether nasal polyps are now present and were present since March 2006 is required for compliance with the VA's duty to assist obligation.  See 38 U.S.C.A. § 5103A (West 2002 & Supp. 2011); 38 C.F.R. § 3.159 (2011).  

Accordingly, this matter is REMANDED for the following actions:

1.  Obtain for inclusion in the Veteran's VA claims folder copies of pertinent VA treatment records, not already on file.  

2.  Thereafter, arrange for the Veteran to undergo a VA ear, nose, and throat examination in order to ascertain more clearly the nature and severity of her service-connected allergic rhinitis.  The claims file should be made available for review by the VA examiner in conjunction with the examination and the report of that evaluation should indicate whether in fact the claims folder was made available and reviewed.  The examination should include a detailed medical history, a complete clinical evaluation, and any laboratory tests that are deemed necessary.  For the period from march 2006 to the presence, the presence or absence of nasal polyps and nasal obstruction and the degree of any indicated nasal obstruction must be fully detailed by the VA examiner, with reference to pertinent entries of the VA claims folder, including but not limited to the CAT scan of nasal passages in May 2007.  

3.  Lastly, readjudicate the issue on appeal and, if any benefit sought by the Veteran continues to be denied, furnish her a supplemental statement of the case and permit her a reasonable period in which to respond, prior to returning the case to the Board for further review.  

No action is required of the Veteran until she is further notified.  The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate 


action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).



_________________________________________________
MILO H. HAWLEY
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2011).



Department of Veterans Affairs


